Citation Nr: 1142054	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-14 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial disability evaluation for uterine fibroids, status post myomectomy and embolization, currently rated as 0 percent disabling.    

2.  Entitlement to an increased initial disability evaluation for residual scar tissue, status post myomectomy and embolization, currently rated as 0 percent disabling.   

3.  Entitlement to an increased initial disability evaluation for tinea pedis and onychomycosis, currently rated as 0 percent disabling.   

4.  Entitlement to an increased initial disability evaluation for varicose veins of the right leg, currently rated as 0 percent disabling.   

5.  Entitlement to an increased initial disability evaluation for varicose veins of the left leg, currently rated as 0 percent disabling.   

6.  Entitlement to service connection for a kidney disorder, to include as secondary to the service-connected uterine fibroid disorder.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1986 to February 2006.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for a kidney disorder and an increased initial disability evaluation for uterine fibroids are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record indicates that, prior to August 11, 2011, the Veteran's residual scar tissue, status post myomectomy and embolization, was stable, superficial, nonadherent, less than 144 square inches in size, and not productive of pain or limitation of motion or function.  

2.  The evidence of record indicates that, from August 11, 2011, the Veteran's residual scar tissue, status post myomectomy and embolization, was stable, superficial, nonadherent, less than 144 square inches in size, and not productive of limitation of motion or function, but was productive of pain.   

3.  The evidence of record indicates that the skin disorders on the Veteran's feet cover less than 5 percent of her entire body, are not on an exposed part of her body, and do not involve treatment with systemic therapy.  

4.  The evidence of record indicates that, prior to August 11, 2011, the Veteran's right leg varicose vein caused pain.  

5.  The evidence of record indicates that, from August 11, 2011, the Veteran's right leg varicose vein causes pain, swelling, and treatment with elevation and hosiery.
  
6.  The evidence of record indicates that, prior to August 11, 2011, the Veteran's left leg varicose vein caused pain.  

7.  The evidence of record indicates that, from August 11, 2011, the Veteran's left leg varicose vein causes pain, swelling, and treatment with elevation and hosiery.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating, for the Veteran's service-connected postoperative scar tissue, had not been met prior to August 11, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2006). 

2.  From August 11, 2011, the criteria for a 10 percent disability rating, for the Veteran's service-connected postoperative scar tissue, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2006). 

3.  The criteria for a compensable evaluation for the Veteran's tinea pedis and onychomycosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  

4.  The criteria for a compensable rating, for the Veteran's service-connected right leg varicose vein, had not been met prior to August 11, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011). 

5.  From August 11, 2011, the criteria for a 10 percent disability rating, for the Veteran's service-connected right leg varicose vein, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011). 

6.  The criteria for a compensable rating, for the Veteran's service-connected left leg varicose vein, had not been met prior to August 11, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011). 

7.  From August 11, 2011, the criteria for a 10 percent disability rating, for the Veteran's service-connected left leg varicose vein, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2007, February 2009, and September 2009.  These letters fully addressed all three notice elements.  The letters informed the Veteran of what evidence was required to substantiate her claims and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided to the Veteran in each of the letters submitted to her.  

However, the Board notes that a letter was not provided to the Veteran prior to the initial March 2006 AOJ decision that decided her claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  Nevertheless, following full notice, each of the issues on appeal was readjudicated in the April 2011 supplemental statement of the case (SSOC) of record.   See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claims.  Moreover, the Veteran underwent VA medical examination for the claims addressed in the decision below.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claims for Increased Rating

The Veteran underwent gynecological surgery during service.  At discharge from service, the Veteran claimed service connection for residuals related to that surgery.  She also claimed service connection for a skin disorder on the feet, and for varicose veins in each leg.  In March 2006, the RO granted her claims, and assigned 0 percent ratings effective the date of the Veteran's discharge from service.  The Veteran appealed to the Board the assigned ratings.  

In the decision below, the Board will assess the evidence of record to determine whether higher evaluation has been warranted during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time); see also 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). 

The relevant evidence of record consists of statements from the Veteran, VA treatment records, and examination reports from VA and QTC Services dated in January 2006, and July and August 2010.  

In claims for disability compensation, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

The Board will address the Veteran's claims for increased rating separately below.  



      Residual scar tissue, status post myomectomy and embolization

The Veteran has been service connected for scar tissue related to her in-service surgeries for uterine fibroids.  The skin disorder has been rated as noncompensable under DC 7804 of 38 C.F.R. § 4.118.  

Scar disorders are rated under DCs 7800 to 7805 of 38 C.F.R. § 4.118.  The criteria for evaluating the residual stasis ulceration scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  The revisions were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's initial claim (from which the initial rating action stems) for service connection is effective the date of her discharge from service in February 2006.  Accordingly, the revised schedular rating criteria are not applicable in this decision.  Those in effect prior to October 23, 2008, must be applied.

The Board has reviewed DCs 7801 through 7805, which address scars not on the head, face, or neck.  A 10 percent evaluation is warranted under DC 7801 where a scar, that is not on the head, face, or neck, is deep or limits motion, and is at least 6 square inches in size.  38 C.F.R. § 4.118 (2006).  Under DC 7802, a 10 percent evaluation is warranted where a scar, that is not on the head, face, or neck, is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  Id.  Diagnostic Code 7803 provides a 10 percent rating for scars that are superficial and unstable.  Id.  Under DC 7804, a 10 percent rating is warranted for scars that are superficial and painful on examination.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  Under DC 7805, other scars are to be rated based on limitation of function of the part affected.  Id.

The evidence of record addressing the scar in the Veteran's pelvic area consists of her statements, the VA treatment records, and the VA and QTC reports dated in 2006 and 2010.  The VA treatment records do not indicate problematic scar tissue from the Veteran's in-service surgery.  

The January 2006 QTC examination report indicated the Veteran's complaints of "decreased feeling" below the scar tissue which caused "decreased sexual stimulation."  This examiner measured the scar as 15 cm. x 0.1 cm at the "suprapubic."  This examiner also found no ulceration, adherence, instability, or tenderness associated with the scar.  

The July 2010 QTC examiner noted a 12cm x 0.3cm suprapubic scar that was not painful on examination.  The examiner indicated that the scar was not unstable, not deep, did not involve underlying tissue damage, and did not cause limitation of motion or function.  

In her statements of record, the Veteran initially indicated that she experienced some numbness with her scar.  She complained of numbness in her November 2005 claim and May 2006 notice of disagreement (NOD).  She also indicated numbness during her August 18, 2011 Board testimony.  During the testimony she testified, moreover, that her scar tissue was tender, sore, and painful.  

The Board finds the Veteran's lay testimony to be persuasive in this matter.  See Layno, supra.  The Veteran is competent to testify regarding observable symptoms, such as pain associated with a scar.  As such, the record indicates that the Veteran has a superficial scar which is painful.  See 38 C.F.R. § 4.118, DC 7804.

In sum, the evidence of record indicates that the Veteran has a stable, nonadherent, superficial scar that is less than 144 square inches in size, and which does not cause limitation of motion or function.  The evidence also indicates that, from August 11, 2011, the scar has been painful.  38 C.F.R. § 4.118, DCs 7801-7805.  A 10 percent rating is therefore warranted under DC 7804, effective the date of the Veteran's Board testimony on August 11, 2011.  See Fenderson, supra.  

      Tinea pedis and onychomycosis

The Veteran has been service connected for skin rashes on her feet (tinea pedis and onychomycosis).  She has been assigned a noncompensable rating for these disorders under DC 7820-7813 of 38 C.F.R. § 4.118.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes may be used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned). 

Under DC 7813, the rater is directed to evaluate the disorder as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806) depending on the predominant disability.  Because the involvement is not on the head, face, or neck, and there is no medical evidence that demonstrates scarring, the Veteran's skin disorder on the feet is more appropriately characterized as dermatitis or eczema, with the predominant disability best rated under DC 7806 (dermatitis or eczema).  38 C.F.R. § 4.118.

Under DC 7820, infections of the skin that are not listed elsewhere in the rating criteria (including bacterial, fungal, viral, treponemal and parasitic diseases) are rated as disfigurement of the head, face, or neck (DC 7800); scars (DC 7801, 7802, 7803, 7804, or 7805); or dermatitis (DC 7806), depending on the predominant disability.  Again, the Veteran's disorder is more appropriately characterized as dermatitis or eczema so rating under DC 7806 is warranted under this DC as well.  38 C.F.R. § 4.118.

Diagnostic Code 7806 assigned a non-compensable evaluation for dermatitis or eczema covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period. 

A 10 percent evaluation is assigned for dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent evaluation is assigned for dermatitis or eczema covering 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

A 60 percent evaluation, the highest available schedular evaluation, is assigned for dermatitis or eczema covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.

The evidence of record addressing the skin disorders on the Veteran's feet is found in her statements of record, the VA treatment records, and the VA and QTC reports dated in 2006 and 2010.  This evidence indicates that the skin disorders on the feet cover less than 5 percent of the body, and do not involve the use of systemic therapy.  See 38 C.F.R. § 4.118, DC 7806.

The January 2006 QTC report indicated that the Veteran had been "suffering from toe fungus."  The Veteran indicated constant symptoms including itching, shedding, crusting, scaling, and throbbing pain.  The report indicated that the disorder was not on an exposed area of the body, and that the Veteran had used topical medication for the disorder.  The Veteran indicated functional impairment related to shoe wear.  On examination, the examiner noted "signs of skin disease" located on the feet and toenails, with "crusting, induration of more than six square inches and abnormal texture of more than six square inches."  The examiner noted no ulceration, exfoliation, tissue loss, inflexibility, hypo pigmentation, hyper pigmentation, or limitation of motion.  The examiner stated that 3 percent of the entire body was covered.  The examiner noted no systemic disease associated with the disorder.  

In the VA treatment records dated from November 2006 to November 2010, there is a reference to the Veteran's skin disorders of the feet in a January 2008 treatment record.  That records notes the Veteran's complaints of pain from calluses between her 4th and 5th toes on both feet.  The record indicated no functional disability associated with the pain.  

The July 2010 QTC examiner noted the Veteran's skin disorder as limited to the feet.  The report indicated the Veteran's tinea pedis was located between the little toe and the next toe on both feet, and in the toenails of both feet.  The examiner noted no ulceration or exudation related to the tinea pedis.  With regard to the onychomycosis, the examiner noted the disorder on both feet, and on the toenails of both feet.  The examiner noted ulcer formation, shedding, and crusting related to this particular disorder, but noted no exudation or itching.  The examiner indicated that the disorders involved less than 6 square inches, and found the disorders to affect no exposed areas, and less than 1 percent of the body.  The examiner did not find the skin disorder to be systemic.  The examiner indicated that the Veteran stated that she used cortisone, a topical corticosteroid treatment, over the previous twelve months to treat her tinea pedis.  She indicated no other treatment such as UVA, PUVA, intensive light therapy, electron beam therapy, or other systemic therapy.  The report stated that the Veteran indicated no overall functional impairment from her disorders.  

In statements of record directly from the Veteran, the Veteran has indicated continuous symptoms related to the skin problems on her feet.  In her November 2005 claim, she indicated that her skin problems caused difficulty walking.  In her May 2006 NOD, she stated that her problems caused "excruciating pain and discomfort."  In her testimony before the Board in August 2011, the Veteran indicated that her skin problems covered most of her feet and her ankles as well.  She stated that she experienced pain, itchiness, scarring, and peeling.  She indicated use of over-the-counter antibiotics for her disorders.  

However, the Veteran has not offered evidence countering the medical findings in this matter that the skin disorders on her feet cover less than 5 percent of her body, or involve treatment with some form of systemic therapy.  See Espiritu, supra.  The Veteran indicated during the hearing that photographs of the disorder, along with recent treatment records pertaining to treatment of the feet, would be forthcoming.  However, such evidence has not been submitted into the record.  As such, the preponderance of the evidence of record indicates that the skin disorders on the Veteran's feet cover less than 5 percent of her entire body, are not on an exposed part of her body, and do not involve treatment with systemic therapy.  A compensable evaluation is not warranted here therefore.  38 C.F.R. § 4.118, DCs 7806, 7813, 7820.  


	Bilateral leg varicose veins

The Veteran's bilateral varicose veins have been rated as noncompensable under DC 7120 of 38 C.F.R. § 4.104.  
 
Under DC 7120, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is assigned for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104 , DC 7120.   

The evidence of record addressing the Veteran's varicose veins is found in her statements of record, the VA treatment records, and the VA and QTC reports dated in 2006 and 2010.  

The January 2006 QTC report noted the Veteran's complaints of pain, and that she had dark pigmentation on the skin.  The Veteran indicated treatment with Quinine and Motrin, and indicated no functional impairment associated with the disorder.  The report indicates that the examiner found varicose veins but no evidence of ulceration, eczema, edema, or stasis dermatitis or pigmentation, clubbing, or cyanosis.  

The VA treatment records dated between November 2006 and November 2011 do not provide any detail regarding the nature of the Veteran's varicose veins or treatment for the disorders.  

The July 2010 QTC report noted the Veteran's complaints of leg pain at rest, dark pigmentation, throbbing at night, edema, eczema, and ulceration.  The Veteran indicated no treatment for the disorder, and stated that the disorder did not cause functional impairment.  On examination, the examiner noted palpable, superficial, and visible varicose veins.  The examiner indicated no DVT, thrombophlebitis, ulceration, stasis pigmentation, eczema, or edema.  The vein on the right leg measured at 45cm x 34cm, while the left vein was 39cm x 31cm.  Moreover, the examiner noted normal peripheral pulses in the lower extremities.      

With regard to her own statements, the Veteran indicated in her May 2006 NOD that she had scarring on her legs from the varicose veins, which she claimed caused her emotional stress and pain.  In a December 2009 statement, the Veteran described aches and pains associated with her varicose veins, which she described as excruciating at night.  During her hearing before the Board, she stated that her legs ache, and that she elevates her feet, ingests Motrin, and uses compression hoses to treat her symptoms.  Moreover, the Veteran indicated that she experiences edema that "comes and goes."    

In sum, the evidence of record since January 2006 has indicated that the Veteran experiences pain associated with her varicose veins.  But the evidence prior to August 2011 did not indicate edema, or treatment with leg elevation or compression hosiery.  Rather, the medical evidence of record, to include VA treatment records spanning four years and two separate QTC examination reports, has been consistent in indicating that the Veteran's varicose veins have been asymptomatic but for the pain.  

During her August 18, 2011 Board hearing, however, the Veteran offered evidence that supports the assignment of a higher rating here.  During her testimony, she indicated edema, and elevation and hosiery for treatment purposes.  The Board finds these statements to be of probative value.  See Layno, supra.  The Veteran is competent to testify regarding observable symptoms, such as pain and swelling associated with her varicose veins, and whether she treats them with elevation and hosiery.  

In sum, the evidence of record indicates that the Veteran's varicose veins were largely asymptomatic prior to August 11, 2011.  From that date, however, the record indicates pain, swelling, and treatment with elevation and hosiery.  A 10 percent rating is therefore warranted under DC 7120 for each leg, effective the date of the Veteran's Board testimony on August 11, 2011.  See Fenderson, supra.  

The Board has considered whether the evidence would support a rating in excess of 10 percent for the varicose veins.  But the next highest rating - 20 percent - would not be warranted here at any time during the appeal period because the evidence only indicates intermittent edema rather than the persistent edema necessary for a 20 percent rating under 38 C.F.R. § 4.104.  This finding is based on the medical evidence of record indicating no edema at all over a five year period, and on the Veteran's statement during her Board hearing that her edema is less than persistent in that it "comes and goes."    


      Extraschedular 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under each of the DCs addressed in this decision.  But none of the Veteran's disabilities is productive of the manifestations that would warrant the higher ratings.  As such, the available schedular evaluations for the disabilities at issue are adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disorders under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

In making the several determinations in this matter, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding VA's doctrine of reasonable doubt. 




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a compensable disability evaluation for residual scar tissue, status post myomectomy and embolization, is denied prior to August 11, 2011.     

From August 11, 2011, entitlement to a 10 percent disability evaluation for residual scar tissue status post myomectomy and embolization, is granted, subject to laws and regulations governing the payment of monetary benefits.  

Entitlement to a compensable disability evaluation for tinea pedis and onychomycosis is denied.  

Entitlement to a compensable disability evaluation for right leg varicose veins is denied prior to August 11, 2011.     

From August 11, 2011, entitlement to a 10 percent disability evaluation for right leg varicose veins is granted, subject to laws and regulations governing the payment of monetary benefits.  

Entitlement to a compensable disability evaluation for left leg varicose veins is denied prior to August 11, 2011.     

From August 11, 2011, entitlement to a 10 percent disability evaluation for left leg varicose veins is granted, subject to laws and regulations governing the payment of monetary benefits.  

   
REMAND

The Veteran maintains that a kidney disorder relates to her service directly, and secondarily to her service-connected fibroids.  Specifically, she has maintained that she incurred a kidney disorder as a result of urinary infections during service.  She has also maintained that her service-connected fibroids sit atop her kidney and thereby cause kidney difficulties.  See 38 C.F.R. §§ 3.303, 3.310.  

The record contains a medical opinion dated in August 2011, and an addendum opinion dated in May 2011, which address the Veteran's contentions regarding direct service connection.  But the record contains no medical opinion regarding her secondary service connection contention.  In order for service connection to be granted on a secondary basis, three elements must be present: a current disability, a service-connected disability, and a medical nexus.  38 C.F.R. § 3.310(a) (2011).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439   (1995).  A baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 38 C.F.R. § 3.310(b) (2011).  

At the hearing in August 2011, the Veteran testified that her uterine fibroids had returned and increased in size.  She also testified that she was receiving continuous treatment for the fibroids, including consideration of additional surgery.  The most recent VA treatment records in the claims folder are dated in November 2010.  The RO should obtain all VA treatment records dated from November 2010 to the present and provide the Veteran another VA examination to determine the current status of the service-connected uterine fibroid condition. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA treatment records of the Veteran dated from November 2010 to the present and associate those records obtained with the claims folder.

2.  After associating all outstanding records with the claims folder pursuant to the above-requested development, schedule the Veteran for a VA gynecological examination to determine the current degree of severity of her uterine fibroid condition.  The claims file, to include a copy of this entire remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The rationale for all opinions expressed must be provided. 

The examination should include whether symptoms require continuous treatment  and whether symptoms are controlled or not controlled by treatment. 

3.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the etiology, nature, and severity of any kidney disorder the Veteran may have.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full. 

If the examiner finds the Veteran with a current kidney disorder, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's kidney disorder had its onset in service or otherwise etiologically related to service, or is caused or aggravated by the Veteran's service-connected uterine fibroid disorder.  If the VA examiner finds that the Veteran has a current kidney disorder that is aggravated (permanently worsened) by the service-connected uterine fibroid disorder, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected uterine fibroid disorder.  

Any conclusion reached should be supported by a rationale. 

4.  The RO should then readjudicate the remaining issues on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


